Napton, J.,

delivered the opinion of the Court.

This was a proceeding under the act of February 27, 1845, concerning Landlords and Tenants in the county of St. Louis. The landlord, Willi, made affidavit that on the 24th June, 1847, he rented to one Hinckley a house and lot (describing it) to be held by said Hinckley as tenant at will, from month to month, at the monthly rent of $12 50; that one month’s rent was due; that on the day it was due and payable he demanded from Peters, the person occupying the premises, the rent aforesaid, and that said Peters refused to pay it, whefore he prays process against Hinckley and Peters, according to the act aforesaid. The plaintiff had a judgmen before the justice, but the case was taken before the Court of Common Pleas, where the defendant, Peters, filed a motion *397to dismiss. The grounls of his motion were, that the statement and affidavit filed in the case did not show that said Peters was a tenant of said plaintiff, or in any manner held under him, or that said Peters owed any rent to said Willi. The motion was sustained, and the plaintiff appealed to this Court.
The object of the statute, upon which this proceeding was based, seems to be simply to afford the landlord a speedy mode of getting possession of his property where there has been a failure on the part of the tenant to pay rent. The object of the law would be easily defeated if the tenant could by deserting the premises or putting a stranger in possession, defeat the action. The object of the law is not to provide for the recovery of rent, but merely for the recovery of possession of the rented premises. So easy a mode of evading the only redress which the’ statute offers, as the one suggested, has not been overlooked. The third section expressly provides for the case of a transfer of possession from the lessee, and requires the demand of rent in such cases to be made either of the lessee or the person in possession. The law further specifies what the affidavit must contain. It must set forth the terms upon which the property was rented, the amount of rent due, the demand upon the lessee or occupying tenant, and the failure of payment. All ■this is done in the affidavit of Willi. It is perfectly immaterial in what way Peters got into possession ; he must have acquired the possession ■from Willi’s tenant, Hinckley, or intruded upon the vacant premises after Hinckley’s abandonment. In either event, the landlord is entitled to the possession. If Peters obtained the possession from the tenant, Hinckley, it was his duty to ascertain the terms of the lease, and how far ■they had been complied with before he rented from the tenant. If he neglected to inform himself of these particulars, he must abide the consequences. If he was a mere intruder upon vacant premises, this rem<edy is only a more speedy mode of ejecting him than a writ of “forcible ¿entry and detainer.”
The judgment is reversed and the cause remanded.